MEMORANDUM **
Terry L. Slaughter, a California state prisoner, appeals pro se the district court’s dismissal without prejudice of his 42 U. S.C. § 1983 action alleging that prison officials violated his constitutional rights. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Wyatt v. Terhune, 315 F.3d 1108, 1117 (9th Cir. 2003), and we affirm.
The district court properly dismissed Slaughter’s action without prejudice because Slaughter failed to exhaust his administrative remedies prior to filing suit. See McKinney v. Carey, 311 F.3d 1198, 1199-1200 (9th Cir.2002) (per curiam).
Slaughter’s remaining contentions lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.